Case 1:18-cr-00143-JGK Document 117 Filed 10/08/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA, 18-cr-143 (JGK)

- against - ORDER

 

LACHRIS ALLMOND,

Defendant.

 

JOHN G. KOELTL, District Judge:

The proceeding scheduled for today, October 7, 2020, at
2:30 pm is adjourned until Friday, October 9, 2020 at 9:30 am.
The conference will proceed via telephone, (888) 363-4749, with

access code: 8140049.

SO ORDERED.

Dated: New York, New York
October 7, 2020

2 >» bf; oh 4

4 ~~ “‘“Johh G. Koeltl
United States District Judge

 
